IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Joan P. Grove                            :     CASES CONSOLIDATED
                                         :
            v.                           :     No. 132 C.D. 2017
                                         :
Port Authority of Allegheny County,      :
                     Appellant           :

Joan P. Grove                            :
                                         :
            v.                           :     No. 195 C.D. 2017
                                         :
Port Authority of Allegheny County       :
                                         :
Appeal of: Joan P. Grove                 :


                                     ORDER

             NOW, February 23, 2018, having considered Joan P. Grove’s

application for reargument and Port Authority of Allegheny County’s answer in

response thereto, the application is denied.




                                               MARY HANNAH LEAVITT,
                                               President Judge